                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA,                        Civ. No. 16-3920 (KM)(MAH)

                          Plaintiff,
                                                            ORDER
                   V.


$68,490 IN UNITED STATES
CURRENCY,

                          Defendant.


KEVIN MCNULTY. U.S.D.J.:

      THIS MATTER comes before the Court on the Report and
Recommendation (“R&R”) (DE 19) of the Honorable Michael A. Hammer, United
States Magistrate Judge, recommending that the claim to the seized funds filed
by Nayquan Johnson (“Claimant”) be dismissed pursuant to Federal Rules of
Civil Procedure 16(1) and 37.

      The Magistrate Judge having ordered discovery and scheduled
conferences; and Claimant having neither furnished discovery nor appeared for
the conferences; and the Magistrate Judge having ultimately issued an order to
the Claimant to show cause why his claim should not be dismissed; and the
Claimant having failed to respond to the Order to Show Cause; and the
Magistrate Judge having filed his R&R citing the facts and appropriate case
law, and carefully balancing the relevant factors under Foulis v. State Farm Fire
& Cas. Co., 747 F.2d 863 (3d Cir. 1984); and no party having filed an objection
to the R&R; and this Court having considered all the foregoing and reviewed de
novo the Magistrate Judge’s R&R, particularly its application of the Poulis
factors; and this Court having decided the matter without oral argument
pursuant to Federal Rule of Civil Procedure 78; and for good cause shown:
     IT IS this 25th day of March, 2019,

     ORDERED that Judge Hammer’s Report and Recommendation (DE 19) is
ADOPTED, and the Claimant’s claim is dismissed with prejudice.



                                             //
                                           KEVIN MCNULTY
                                                         $j
                                           United States District Judge
